Citation Nr: 9927651	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for muscle damage to 
the left lower leg, Muscle Group XII, currently evaluated at 
10 percent.


REPRESENTATION

Appellant represented by:	Gosta E. Dagg, Attorney at Law


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1942 to August 
1946 and from June 1951 to October 1952.

This appeal arose from a July 1995 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to an increased evaluation in excess of 10 
percent for the veteran's muscle damage of the left lower 
extremity.   

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's left leg disability is productive of a 
well-healed laceration scar with left peroneal nerve 
entrapment syndrome.  The disability is productive of no more 
than moderate impairment.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for muscle damage to the left lower leg, Muscle Group 
XII, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

In this case, the veteran seeks entitlement to an evaluation 
in excess of 10 percent for muscle damage to the left leg.  
He states that he has great difficulty ambulating and the 
disability has increased in severity.  Review of the record 
indicates that the veteran has submitted a well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

It is noted that on VA examination in June 1998, the examiner 
indicated that Electromyograph (EMG) tests were pending.  
Thereafter, the record shows that the foregoing tests were 
accomplished in July 1998.  Regarding this matter, it is 
noted that in the additional addendum section on the June 
1998 VA examination report, the examiner wrote "x-rays and 
EMG (normal) should define this problem more specifically."  
Thus, it appears as though the examiner reviewed the 
additional diagnostic tests prior to rendering his subsequent 
opinion and prior to the issuance of the November 1998 
supplemental statement of the case.  In view of the foregoing 
development, the Board finds that the veteran has been 
adequately advised of the reasons and bases associated with 
his appeal, and that the provisions detailed in 38 C.F.R. 
§§ 19.37, 20.1304(c) (1998) have been satisfied.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As such, the Board is 
satisfied that all necessary evidence has been received for 
an equitable disposition of the veteran's appeal and 
adequately developed.  Id. 

Factual Background

The service medical records show in February 1964, the 
veteran while using a steel rotary brush accidentally cut his 
left lower leg.  At that time, examination was essentially 
negative, except for a laceration, measuring 5-centimeters, 
of the lower left leg from the junction of the lower and 
middle third to the anteromedial aspect of the leg.  Findings 
also revealed a complete avulsion of the skin with 
subcutaneous tissue approximately 2-centimeters wide 
extending down to the tibia and tendon.  

Thereafter, the record shows that the wound was sutured and 
healed slowly.  Service medical records also show when the 
stitches were removed, findings were asymptomatic.  Clinical 
entries dated from April to May 1946 noted swelling only 
after prolonged standing and walking and characterized the 
disorder as satisfactory with improvement of the leg and 
without marked swelling.  On separation from service 
examination in August 1946, the veteran complained of pain 
and numbness of the left leg and wound laceration of the 
lower left leg dated in 1946 was noted.  

In August 1946, service connection for an accidental 
laceration wound of the anteromedial aspect of the lower left 
leg, Muscle Group XII was granted and rated as 10 percent 
disabling effective August 10, 1946.  That rating percentage 
still remains in effect.

On VA examination in August 1950, a 1/2 by 4-inch scar of the 
medial aspect of the left lower leg anteriorly at the 
junction of the lower and middle one-third was noted along 
with loss of skin sensation in this area and down to the 
ankle with slight atrophy of the muscles distal to the scar.  
Findings also showed that the ankles measured 8-inches on the 
left as compared to 81/2-inches on the right and the calves 
were equal.  The diagnosis was old laceration of the left 
lower leg with residual superficial sensory loss and slight 
atrophy.

The record then shows that the veteran reenlisted from June 
1951 to October 1952.  The May 1951 entrance examination 
report and September 1952 discharge examination show that 
clinical evaluation of the lower extremities was normal.  

In May 1988, S.E.W., M.D., stated that the veteran had 
numerous medical problems including osteoarthritis and 
Paget's disease of the left lower extremity.  The veteran had 
chronic left leg pain and discomfort that made ambulating 
difficult.  A bone scan to assess the activity of his Paget's 
disease revealed an area of intense uptake of the proximal 
aspect of the left lower leg.  

In May 1988, T.W.H., M.D., among other things, acknowledged 
the veteran's Paget's disease of the upper left tibia and 
noted that the veteran used a cane to help support the left 
leg and minimize the limp which developed as a consequence of 
his injuries.   

In February 1993, S.E.W. added that the veteran had post-
traumatic arthritis, as the veteran had sustained a fracture 
of the left os calcis in May 1986 and had been disabled since 
that time.  Paget's disease, which was relatively inactive, 
was also noted.

Clinical entries received in November 1994 from Everett 
Orthopaedic and Fracture Clinic dated from March 1992 to 
April 1993 show that the veteran complained of pain of the 
left leg and attributed it to his service-connected 
disability.  Findings in April 1993 show that the veteran had 
a genu varum of the left with bowing of the left tibia.  Mild 
flexion deformity with flexion to 120 degrees, minimal 
antalgic limp of the left side, and a healed scar over the 
medial aspect of the distal leg segment were noted.  

The "site of the war wound" was tender with limited 
subtalar motion along the subtalar margins, medially and 
laterally.  Ankle motion was good without neurologic or 
circulatory impairment.  The assessments included Paget's 
disease of the upper left tibia with moderate medial 
compartment osteoarthritis and genu varum and a well-healed 
medial left leg segment related to military service without 
additional impairment identified.  X-rays revealed findings 
consistent with Paget's disease involving the proximal one-
third to one-half of the left tibia.  In the discussion 
section, it was noted that there was no objective evidence of 
worsening of the disorder relative to the military wound.  

On VA examination in December 1994, the veteran reported 
paresthesia, "circulation problems", and scars of the leg.  
He denied any other complaints.  The examiner stated it was 
clear that the veteran's problems were all co-dependent and 
difficult to separate.  General examination revealed no 
evidence of clubbing, cyanosis or edema.  The left foot 
showed a large area of scarring extending from the left 
medial gastroc down to the left medial malleolus and sensory 
testing showed hypoesthesia of the area.  No posterior 
tibialis pulse was appreciated on the left and dorsalis pedis 
pulse on the left was barely palpable, whereas they were 2+ 
on the right.  The assessment was history of left foot 
trauma, with "circulation problems," hypoesthesia, and 
scars.  The examiner also stated that the veteran had a large 
area of scarring of the left medial ankle and calf with 
sensory loss and decreased circulation.  Although it was 
impossible to calculate the ankle indices because of the lack 
of a posterior tibialis pulse, asymmetry in pulses was 
demonstrated when compared to the right.  

Orthopedic examination also revealed a well-healed scar of 
the medial aspect of the distal one-third of the tibia.  
Decreased sensation over the area of the distal leg and foot 
distal to the area, decreased extensor hallucis longus 
strength, and decreased tibialis anterior of the left, 
however, were noted.  A proximal anterior bulging of the left 
proximal tibia as well as genu varum of the left were also 
noted.  Range of motion for the left knee was from 0 to 130 
degrees with significant pain and range of motion of the 
ankles was full.  

For the feet, dorsiflexion was to 10 degrees with plantar 
flexion to 30 degrees, normal inversion/eversion, and 
sensation of the feet.  X-rays revealed findings consistent 
with Paget's disease of the left tibia.  The relevant 
diagnoses were status post skin and nerve injury of the 
medial aspect of left distal calf region and left proximal 
tibia Paget disease.  Degenerative left knee with genu varum 
and need for knee brace was also noted. 

Also of record is a June 1997 letter, in which the veteran 
states that his service-connected disability has increased in 
severity.  He added that "the entire bone is likened to a 
log that [had] rotted from the inside," it was very painful, 
and he was restricted with what he could do.  The veteran 
also stated that he used a cane for walking.  A photograph 
was attached.  

VA outpatient treatment reports dated in April 1998 show that 
veteran complained of pain of the left lower extremity and 
received treatment.

On VA examination in June 1998, the veteran complained of 
increased pain of the left leg with aching from the knee to 
the foot.  The veteran stated that he was unable to walk 
without pain, cramping of the muscles, and feelings of 
instability.  Physical examination showed a mildly tender 
scar of the left distal medial leg, measuring 6 x 1-
centimeter.  There was decreased sensation distal to the 
wound and along the medial leg and foot.  Marked lateral 
bowing of the left knee with moderate instability when 
walking were also noted.  The examiner stated that it gave 
the appearance that if he bore full weight on the leg, it 
would collapse medially.  

Range of motion of the left knee was limited to between 15 
and 110 degrees of flexion and the veteran was unable to 
fully extend the knee.  The knee reflex was +1 and the ankle 
reflex was absent.  Findings also revealed moderate to severe 
instability of the left lateral collateral ligaments of the 
knee and marked bony irregularity of the area as well as 
tenderness over the area of irregularity.  The assessments 
were left genu varum; degenerative arthritis of the left 
knee; Paget's disease of the left tibia; and left peroneal 
nerve entrapment syndrome not confirmed by Electromyograph 
(EMG).  X-rays of the left leg revealed no interval change of 
Paget's disease.  

In an additional note, the examiner stated that it was more 
probable-than-not the laceration of the left leg was well 
healed and that it was the Paget's disease that caused the 
deep pain of the bone, although there was no evidence of 
muscular pain on examination.  The veteran's problem was 
nerve palsy and bone pain.  The weakness of the left leg was 
caused by the instability of the lateral collateral ligaments 
of the knee, and appeared to be related to the extension of 
osteoarthritis and/or Paget's disease.  

VA treatment reports dated from June 1998 to January 1999 
show that in July 1998 EMG and nerve conduction studies were 
accomplished.  At that time, examination was remarkable for 
trace reflexes of the knees.  Reflexes of the ankle were 
absent.  Strength of the left lower extremity was 5/5 
proximally but 1/5 of the plantar, dosiflexors, inverters, 
everters and extensor hallucis longus.  Sensation was 
impaired to pinprick over the left medial leg and foot.  

In addition, root tension signs were absent and the veteran 
was unable to toe and heel rise on the left.  In the 
impression section, essentially normal findings was noted.  
In relevant part, there was no electrodiagnostic evidence of 
a left peroneal entrapment and normal left sural latency and 
amplitude as well as normal left peroneal motor and tibial 
conduction velocities argued against peripheral 
polyneuropathy.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); 38 C.F.R. § 4.1 (1998).

It is initially noted that the basis of disability 
evaluations is in the ability of the body to function as a 
whole, and an evaluation is based upon lack of usefulness.  
38 C.F.R. § 4.10.  As the veteran's disability involves 
residuals of an injury of the left lower extremity, the 
elements to be considered primarily include the reduction in 
the joint's normal excursion of movement on different planes 
in conjunction with factors such as less or more movement 
than normal, weakened movement, incoordination, and swelling 
or instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.

In this regard, it is noted that the veteran's left leg 
disability has been rated by analogy to the 38 C.F.R. § 4.73, 
Diagnostic Code 5312.  Upon reviewing the veteran's 
complaints and clinical data of record, the Board finds that 
rating by analogy in this matter is both possible and 
appropriate under 38 C.F.R. § 4.20.

Prior to June 1997, the Rating Schedule provided that 
disability of a muscle group is not based solely on impaired 
joint motion but its ability to perform the normal working 
movements of the body and the functional loss.  Principal 
symptoms are weakness, fatigability, coordination, swelling, 
deformity, and atrophy.  

The principal factors are impairment of coordination, 
strength of scar bound muscles, and lowering of fatigue or 
pain threshold.  Skin scars are incidental and negligible, 
but allow for envisaging the whole track of the missile, 
including any bony or nerve involvement.  It is the deep 
intramuscular and intermuscular scarring which is disabling.  
Through-and-through wounds of the deep structures almost 
invariably cause intermuscular scarring so that muscles no 
longer work smoothly but pull against other muscles so that 
there is incoordination and loss of strength.  Prolonged 
exertion brings about fatigue and pain, thus, interfering 
with function.  38 C.F.R. §§ 4.40, 4.48, 4.49, 4.50, and 4.51 
(1996).

38 C.F.R. § 4.56, in relevant part, provides that for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id. 

However, effective July 3, 1997, the Ratings Schedule for 
Muscle Injuries, was amended and revised.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  In relevant part, the applicable 
provision provides that Muscle Group XII functions to assist 
with dorsiflexion with extension of toes; stabilization of 
arch; and anterior muscles of the leg: tibialis anterior; 
extensor digitorum longus; extensor hallucis longus; and 
peroneus tertius.  The provision provides that moderate 
impairment warrants a 10 percent evaluation, moderately 
severe impairment warrants a 20 percent evaluation, and 
severe impairment warrants a 30 percent evaluation.  
38 C.F.R. § 4.73, Diagnostic Code 5312.

The Rating Schedule provides that a simple wound of muscle 
without debridement or infection is to be considered of 
slight degree.  In assessing the disability, the veteran's 
service department records of superficial wound with brief 
treatment and return to duty, healing with good functional 
results, and the absence of cardinal signs or symptoms of 
muscle disability should be considered.  Objective findings 
of a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in muscle tissue should also be 
considered.  38 C.F.R. § 4.56(1).


The Rating Schedule also provides that through and through or 
deep penetrating wounds of a short track by single bullet, 
small shell, or shrapnel fragment without absence of 
explosive effect of high velocity missile, residuals of 
debridement, or of prolonged infection are to be considered 
as of at least moderate degree.  Also for consideration is 
the consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, such as loss of power, 
weakness, lowered threshold of fatigue and fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and (if present) 
exit scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus, and loss of power or lowered 
threshold of fatigue when compared with the sound side.  
38 C.F.R. § 4.56(2).

Moderately severe disability is characterized by through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile, with debridement or 
with prolonged infection or with sloughing of soft parts, 
intermuscular scarring.  Objective findings include entrance 
and (if present) exit scars relatively large and so situated 
as to indicate track of missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(3).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  


The Rating Schedule also provides that flexion of the leg 
limited to 45 degrees warrants a 10 percent rating, and 
flexion limited to 30 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension limited 5 
degrees warrants a noncompensable evaluation, to 10 degrees 
warrants a 10 percent evaluation, and extension limited to 15 
degrees warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent rating and malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent rating.  With marked knee or ankle 
disability, it is rated 30 percent.  Nonunion of the bones, 
with loose motion which requires a brace is rated 40 percent 
disabling of the tibia and fibula.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5262.

It is also noted that the Ratings Schedule provides that a 
10 percent rating is warranted for scars that are 
superficial, poorly nourished with repeated ulcerations or 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  The Rating 
Schedule also provides that other scars shall be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Moderate incomplete paralysis of the anterior tibial nerve is 
rated at 10 percent and severe incomplete paralysis is rated 
at 20 percent.  Severe incomplete paralysis is rated at 
30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8523 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

After reviewing the veteran's clinical picture and the 
aforementioned rating criteria, the Board finds that 
entitlement to an increased evaluation in excess of 10 
percent is not warranted.  Regarding Diagnostic Code 5312, 
the Board finds that although evidence of pain and 
neurological impairment is present, the medical evidence 
fails to show that the veteran's service-connected disability 
is productive of moderately severe impairment.  

By analogy, clinical findings solely attributable to the 
veteran's service-connected disability are not demonstrative 
of entrance and (if present) exit scars relatively large and 
so situated as to indicate track of missile through important 
muscle groups, and clinical findings fails to show 
indications on palpation of moderate loss of deep fascia, 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side, or tests 
of strength and endurance of muscle groups involved.  
38 C.F.R. § 4.56(3).  

In this case, although the veteran experiences decreased 
strength and endurance, those symptoms are not attributable 
to his service-connected disability.  Instead, they are 
attributable to his nonservice-connected Paget's disease.  

In April 1993, S.E.W. stated that there was no objective 
evidence for worsening of the disorder related to the 
veteran's service-connected disability, and on VA examination 
in June 1998, the examiner stated that it was more probable-
than-not the laceration of the left leg was well healed.  It 
was the Paget's disease that caused the deep pain of the 
bone, although there was no evidence of muscular pain on 
examination.  The weakness of the left leg was caused by the 
instability of the lateral collateral ligaments of the knee, 
which appeared to be related to extension of osteoarthritis 
and/or Paget's disease.  

In view of the foregoing, although the veteran experiences 
symptoms of the left lower extremity, the Board finds that 
the veteran's service-connected disability is productive of 
no more than moderate impairment and the increased disability 
is more properly attributable to his non-service connected 
Paget's disease.  Thus, entitlement to an increased rating in 
excess of 10 percent is not warranted.  38 C.F.R. 
§§ 4.7, 4.56(2).

The Board also acknowledges that the veteran experiences 
decreased range of motion and instability of the left lower 
extremity.  Nevertheless, as reasoned above, the clinical 
data establishes that those symptoms are manifested by his 
nonservice-connected Paget's disease, not his service-
connected laceration of the left lower leg disability.  
Additionally, the medical evidence fails to show that because 
of symptoms resulting solely from the veteran's service-
connected disability, a rating in excess of 10 percent is 
warranted under Diagnostic Codes 5260, 5261, or 5262.  
38 C.F.R. § 4.7.  

Physical examination and pathological findings fail to 
demonstrate that the veteran's service-connected muscle 
damage causes limited flexion of the left leg to 30 degrees, 
extension of the leg to 15 degrees, or is demonstrative of 
malunion of the tibia and fibula with moderate knee and ankle 
disability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 
5261, and 5262.  Thus an increased evaluation in this regard 
is not warranted.  Id.

The Board is also cognizant of the mildly tender scar 
measuring 6 x 1-centimeters.  Nonetheless, as noted above, 
the veteran's disability is already rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
As such, an increased rating in this regard is not warranted.  
38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Code 7803, 7804.

The Board further recognizes the positive findings of left 
peroneal nerve entrapment syndrome and the pertinent 
provisions of Diagnostic Codes 8523.  At the outset the Board 
reiterates that the veteran's service-connected disability is 
not productive of increased functional impairment, to include 
increased limitation of motion, abnormal weakness, or marked 
muscle atrophy.  Again, those symptoms, to the degree 
present, are attributable to the veteran's non-service-
connected Paget's disease.  

Therefore, in this regard, a disability rating greater than 
10 percent is not warranted.  38 C.F.R. § 4.124, Diagnostic 
Code 8523.  It is also noted that since the muscle injury 
rating and the peripheral nerve paralysis rating affect the 
same body part only one rating may be assigned.  38 C.F.R. 
§ 4.14.  Thus, entitlement to a separate or increased rating 
in this regard is not warranted. 

Finally, the holding of DeLuca v. Brown, 8 Vet. App. 202 
(1995) has been considered.  Nevertheless, as noted above, 
entitlement to a rating in excess of 10 percent is not 
warranted.  Clinical findings pertaining to the veteran's 
service-connected left lower leg disability fail to reveal 
additional functional impairment, including limitation of 
motion, abnormal weakness, or marked muscle atrophy.  

The Board stresses that in 1998 the examiner concluded that 
it was more probable than not that the laceration of the left 
leg was well-healed and it was the nonservice-connected 
Paget's disease that caused the deep pain of the bone, 
although pain was not present on examination.  The weakness 
of the left leg was caused by the instability of the lateral 
collateral ligaments of the knee, which appeared to be 
related to extension of osteoarthritis and/or Paget's 
disease.  

Based on the foregoing clinical data and applicable ratings 
provisions, the Board concludes that the veteran's impairment 
due to his service-connected disability is adequately 
evaluated by the currently assigned 10 percent evaluation 
and, moreover, when viewed in context of the above discussed 
applicable rating provisions fails to demonstrate that a 
rating in excess of 10 percent is warranted.

The Board finally notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1996), 
have been considered but finds no basis for an allowance in 
this matter.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  

However, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1) when there is no 
evidence of an exceptional disability picture. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  Therefore, 
an increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for muscle damage to the left lower leg, Muscle Group 
XII, is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

